DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Amendment filled July 13, 2022 is acknowledged. Species #4, as shown in FIGs. 8-10, was elected. Claims 1, 11 and 16 have been amended. Claims 1-5 and 9-23 are pending.
Action on merits of the Elected Species #4, claims 1-5 and 9-23 follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the second side of the second region is located directly under the third isolation region" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, claims 16-23 are indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN et al. (US. Pub. No. 2013/0270606) in view of RUMENNIK (US. Patent No. 5,072,268) both of record and MATSUDAI et al. (US. Pub. No. 2010/0006936).
With respect to claim 1, CHEN teaches a transistor structure substantially as claimed including: 
a drain region (42) in a first side (right) of a gate region (44, left); 
a source region (40, left) in a second side (left) of the gate region (44, left); and 
a stacked well region comprising: 
a first region (24) of a first conductivity formed over a substrate (30/32/34) of a second conductivity, wherein the first region (24) continuously extends from below the drain region (42); and    
a second region (82) of the first conductivity, wherein the second region (82) is embedded in the first region (24), wherein the source region (40) is embedded within the second region (82) and wherein the second region (82) extends beneath the gate region (44); and 
a body pickup ring (38), a portion of the body pickup ring (38) extending between a first isolation region (50) and a second isolation region (50) and surrounding the source region (40), wherein the first isolation region (50) is in physical contact with the source region (44) and wherein the first region (24) of the first conductivity is in physical contact with the drain region (58) and the second isolation region (50), the second isolation region (50) also in contact with each of the second region (82), the body pickup ring (38), and the substrate (30/32/34), wherein the second region (82) continuously extends from directly beneath the gate region (44) to directly beneath the body pickup ring (38); 
a second gate region (44, right) adjacent to the drain region (42), the second gate region (44, right) being different from the gate region (44, left), the second gate region (44, right) comprising a second gate dielectric, wherein the drain region (42) has a top surface being continuously conductive and planar, wherein the top surface faces away from the substrate (26); 
a second stacked well region adjacent to the second gate region (44, right), the second stacked well region comprising a third region (82) of the first conductivity formed over the substrate, wherein the third region (82) is embedded in the first region (24), and wherein the third region (82) continuously extends from directly beneath the second gate region (44, right) to directly beneath the body pickup ring (38). (See FIG. 2). 

Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing a body contact; the first region to be in physical contact with a gate dielectric of the gate region; and the drain region has a top surface being continuously conductive and planar from the gate dielectric to the second gate dielectric. 
However, RUMENNIK teaches a transistor structure including: 
a drain region in a first side (right) of a gate region (12, left); and
a body contact (71) and a source region (70) in a second side (left) of the gate region (12, left), wherein the body contact (71) the source region (70), a second body contact (71), and a second source region (70) are placed in an alternating manner from a top view. (See FIGs. 1-2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the body contacts and the source regions of CHEN in the alternating manner from the top view as taught by RUMENNIK to maintain high device performance at high temperature.   

Further, MATSUDAI teaches a transistor structure including: 
a drain region (17/18) in a first side (right) of a gate region (21, left); 
a body contact (16, left) and a source region (15, left) in a second side (left) of the gate region (21, left), wherein the body contact (16, left) the source region (15, left), are placed in an alternating manner; and 
a stacked well region comprising:  
a first region (13) of a first conductivity formed over a substrate (12) of a second conductivity, wherein the first region (13) continuously extends from below the drain region  (17/18) to be in physical contact with a gate dielectric (22, left) of the gate region (21, left); and 
a second gate region (21, right) adjacent to the drain region (17/18), the second gate region (21, right) being different from the gate region (21, left), the second gate region (21, right) comprising a second gate dielectric (22, right), wherein the drain region (17/18) has a top surface being continuously conductive and planar from the gate dielectric (22, left) to the second gate dielectric (22, right), wherein the top surface faces away from the substrate (11). (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the stacked well region of CHEN having the first region continuously extends from below the drain region to be in physical contact with a gate dielectric of a gate region and the drain region having the top surface being continuously conductive and planar from the gate dielectric to the second gate dielectric as taught by MATSUDAI to realize a desired device breakdown voltage. 

With respect to claim 2, in view of RUMENNIK, the source region (70) and the body contact (71) are in the second region (8) of the stacked well region. 
With respect to claim 3, the transistor structure of CHEN further includes: a lightly doped source region adjacent to the source region (40) in the second region (82) of a stacked well region. 
With respect to claim 4, the transistor structure of CHEN further includes: a lightly doped drain region adjacent to the drain region (42) in the first region (24) of the substrate.  
With respect to claim 5, the second region (82) of the stacked well region of CHEN has a higher doping density than the first region (24) of the stacked well region. 

With respect to claim 9, the body pickup ring (38) of CHEN has the first conductivity. 
With respect to claim 10, in view of RUMENNIK, a ratio of the source region (70) to the body contact (71) is in a range from 10:1 to about 2:1.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
With respect to claim 11, CHEN teaches a device substantially as claimed including:
a substrate (30/32/34); 
a gate electrode (44, left) over the substrate;  
a first drain/source region (40) and a second drain/source region (58) disposed on opposite sides of the gate electrode (44, left) in the substrate, wherein the first drain/source region (40) and the second drain/source region (58) have a first conductivity, wherein the second drain/source region (58) has a sidewall aligned with a sidewall of the gate electrode (44, left);  
a first doped well (82) having a second conductivity formed under the first drain/source region (40); 
TSMP20120323USo2Page 4 of 11a second doped well (24) having the second conductivity formed under the first drain/source region (40), wherein the first doped well (82) is embedded in the second doped well (24); 
a first isolation region (50) embedded within and in physical contact with the first doped well (82), at least a portion of the first isolation region (50) extending between the first drain/source region (40) and a body pickup ring (38); and 
a second isolation region (50) on an opposite side of the body pickup ring (38) from the first drain/source region (40), the second isolation region (50) in physical contact with each of the body pickup ring (38), the first doped well (82), the second doped well (24), and the substrate, the  drain/source region (58) in physical contact with the second doped well (24), wherein the first doped well (82) is continuous as the first doped well (82) extends from a first point directly under the gate electrode (44, left) to a second point directly under the body pickup ring (38); 
a second gate electrode (44, right) over the substrate and adjacent to the second drain/source region (58), wherein the second drain/source region (58) has a top surface, the top surface being conductive and planar, wherein the top surface of the second drain/source region (58) is oriented opposite the substrate; 
a third drain/source region (40, right) disposed on an opposite side of the second gate electrode (44, right) from the second drain/source region (58); 
a third doped well (82, right) having the second conductivity formed under the third drain/source region (40, right), wherein the third doped well (82, right) is embedded within the second doped well (24), and wherein TSMP20120323USo2Page 4 of 14the third doped well (82, right) is continuous as the third doped well (82, right) extends from directly under the second gate electrode (44, right) to directly under the body pickup ring (38). (See FIG. 2).

Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing a body contact region adjacent to the first drain/source region; the second doped well having a planar surface that is coplanar with both the first drain/source region and the second drain/source region; and the second drain/source region has a top surface being continuously conductive and planar. 
However, RUMENNIK teaches a transistor structure including:  
a first doped well (8) having a second conductivity formed under first drain/source region (70); 
TSMP20120323USo2Page 4 of 11a second doped well (2) having the second conductivity formed under the first drain/source region (70), wherein the first doped well (8) is embedded in the second doped well (2), the second doped well (2) having a planar surface that is coplanar with both the first drain/source region (7) and the second drain/source region (3); and 
a body contact region (71) of the second conductivity formed adjacent to the first drain/source region (70) in the substrate, wherein the body contact region (71), the first drain/source region (70), and a second body contact region (71) are formed in an alternating manner from a top view. (See FIG. 1-2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the transistor of CHEN comprising the body contact region and the first drain/source region being formed in the alternatively manner from the top view as taught by RUMENNIK for maintaining high device performance at high temperature. 

Further, MATSUDAI teaches a transistor structure including: 
a gate electrode (21, left) over a substrate (12); 
a first drain/source region (15, left) and a second drain/source region (17/18) disposed on opposite sides of the gate electrode (21, left), wherein the first drain/source region (15, left) and the second drain/source region (17/18) have a first conductivity, wherein the second drain/source region (17/18) has a sidewall aligned with a sidewall of the gate electrode (21, left); and 
a second gate electrode (21, right) over the substrate (12) and adjacent to the second drain/source region (17/18), wherein the second drain/source region (17/18) has a top surface, the top surface being continuously conductive and planar from a first side of the second drain/source region (17/18) adjacent to the gate electrode (21, left) to a second side of the second drain/source region (17/18) adjacent to the second gate electrode (21, right) , wherein the top surface of the second drain/source region (17/18) is oriented opposite the substrate (12). (See FIG. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second drain/source region of CHEN having the top surface being continuously conductive and planar from the first side of the second drain/source region adjacent to the gate electrode to the second side of the second drain/source region adjacent to the second gate electrode as taught by MATSUDAI to realize a desired device breakdown voltage. 

With respect to claim 12, the body pickup ring (38) of CHEN has the first conductivity. 
With respect to claim 13, the device of CHEN further comprises: a first lightly doped drain/source region formed adjacent to the first drain/source region (40) in at least one doped well.  
With respect to claim 14, the device of CHEN further includes: a first lightly doped drain/source region and a second lightly doped drain/source region symmetrical relative to the gate electrode (44), and adjacent to the first drain/source region (40) and the second drain/source region (42) respectively.   
With respect to claim 15, in view of RUMENNIK, a ratio of the first drain/source region (232) to the body contact region (234) of CHENG is in a range from 10:1 to about 2:1.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

With respect to claim 16, As best understood by Examiner, CHEN teaches a transistor substantially as claimed including: 
a first transistor comprising a first gate (44, left), a first source (40, left), a first portion of a first drain (58), wherein: 
the first source (40, left) is formed in a first stacked well region, wherein the first stacked well region comprises: 
a first region (24) of a first conductivity formed over a substrate (30/32/34) of a second conductivity; and 
a second region (82, left) of the first conductivity embedded in the first region (24), wherein the second region (82, left) is continuous from a first side of the second region to a second side of the second region opposite the first side of the second region, the first side of the second region (82, left) being located directly under the first gate (44, left);
a second transistor comprising a second gate (44, right), a third source (40, right), and a second portion of the first drain (58), wherein the first portion of the first drain (58) and the second portion of the first drain collectively have a top surface extend continuously from the first gate (44, left) to the second gate (44, right) and a bottom surface opposite the top surface, wherein between the top surface and the bottom surface is conductive, wherein: 
the third source (40, right) is formed in a second stacked well region, wherein the second stacked well region comprises: 
the first region (24) of the first conductivity formed over the substrate; and 
a third region (82, right) of the first conductivity embedded in the first region (24), wherein the third region (82, right) is continuous from a first side of the third region to a second side of the third region opposite the first side of the third region, the first side of the third region (82, right) being located directly under the second gate (44, right), a first portion (left) of the first region (24) being located directly between the first drain (58) and the first source (40, left) and a second portion of the first region (24) being located between the first drain (58) and the third source (40, right); 
a body pickup ring (38) surrounding the first transistor and the second transistor, the body pickup ring (38) being in physical contact with the second region (82, left) of the first conductivity and the third region (82, right) of the first conductivity, 
TSMP20120323USo2Page 6 of 11wherein the first region (24) is also in physical contact with the first portion (left) of the first drain, and wherein the second side (left) of the second region (82, left) is located directly under the third isolation region (50); and 
 a fourth isolation region (50) on an opposite side of the body pickup ring (38) from the second TSMP20120323USo2Page 6 of 14transistor, wherein the fourth isolation region (50) is in physical contact with each of the substrate, the first region (24), the third region (82, right), and the body pickup ring (38), wherein the second side of the third region (82, right) is located directly under the fourth isolation region (50). (See FIG. 2).
Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing first and second body contacts; a first portion of the first region being located between the first drain and the first source, a second portion of the first region being located between the first drain and the third source, the first region having a first and second portions.  
However, RUMENNIK teaches a transistor structure including:  
a first transistor comprising a first gate (12, left), a first source (70), a first portion (left) of a first drain (3) and a first body contact (71), wherein: 
the first body contact (71), the first source (70), and a second source (70) are formed in an alternating manner from a top view; 
a first region (2) of a first conductivity formed over a substrate (1); and 
a second region (8, left) of the first conductivity embedded in the first region (2);
a second transistor comprising a second gate (12, right), a third source (70), a second portion of the first drain (3) and a second body contact (71), wherein the first portion of the first drain (3) and the second portion of the first drain collectively extend from the first gate (12, left) to the second gate (12, right), and wherein
the second body contact (71), the third source (70), and a fourth source (70) are formed in an alternating manner from a top view; 
the third source (70) is formed in a second stacked well region (8);
a first portion (left) of the first region (2) being located directly between the first drain (3) and the first source (70) and a second portion (right) of the first region (2) being located directly between the fist drain (3) and the third source (70). (See FIGs. 1-2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second transistor of CHEN comprising the first and second body contacts alternately formed with the first/second sources, and the third/fourth sources, respectively; and the first region having the first and second portions located directly between the first drain and first source and third source, respectively, as taught by RUMENNIK for maintaining high device performance at high temperature. 

Further, MATSUDAI teaches a transistor including: 
a first transistor (26, left) comprising a first gate (21), a first source (15), a first portion of a first drain (17/18) and a first body contact (16), 
a second transistor (26, right) comprising a second gate (21), a third source (15), a second portion of a first drain (17/18) and a second body contact (16), wherein the first portion of the first drain (17/18) and the second portion of the first drain (17/18) collectively have a top surface extend continuously from the first gate (21, left) to the second gate (21, right) and a bottom surface opposite the top surface, wherein every point between the top surface and the bottom surface is conductive, 
a first portion of the first region (13) being located directly between the first drain (17/18) and the first source (15, left) and a second portion of the first region (13) being located directly between the first drain (17/18) and the third source (15, right), 
wherein the first region (13) is also in physical contact with the first portion (left) of the first drain (17/18). (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the first drain of CHEN having every point between the top surface and the bottom surface is conductive, as taught by MATSUDAI to realize a desired device breakdown voltage. 

With respect to claim 17, the body pickup ring (38) of CHEN has the first conductivity. 
With respect to claim 18, the transistor of CHEN further includes: a first lightly doped source/drain region with the first conductivity adjacent to the first source (40) in the second region (82).  
With respect to claim 19, the transistor of CHEN further includes: a second lightly doped drain/source region with the first conductivity formed adjacent to the first drain in the substrate, wherein the second lightly doped drain/source region is under the first gate (44).
With respect to claim 20, the second region (82) of CHEN has a higher doping density than the first region (24). 
With respect to claim 21, the body pickup ring (38) of CHEN is also in physical contact with the third region (82) of the first conductivity. 
With respect to claim 22, in view of RUMENNIK, the first body contact (70) and the first source (71) are part of a column, the column having a constant width in a direction extending away from the first drain (3).
With respect to claim 23, in view of RUMENNIK, a doping density at least partially within the substrate and beneath the first gate (12) has a continual decrease from a first point adjacent to the first source (70) to a second point within the substrate adjacent to the first drain (3).
Note that, similar to the claimed transistor, the doping density of RUMENNIK, beneath the first gate 12, are extending from first point (region 8) adjacent to the first source (7) to a second point (region 2) adjacent to the first drain. 
Therefore, the limitation is met.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829